Exhibit 10.26

PROMISSORY NOTE

$1,810,000

VOLGA, SOUTH DAKOTA

 

January 6, 2007

 

FOR VALUE RECEIVED, the undersigned promises to pay to the order of the State of
South Dakota, Department of Transportation, Office of Local Transportation
Programs, 700 East Broadway Avenue, Pierre, South Dakota 57501-2586, at Pierre,
South Dakota, or at such place as the holder hereof may direct in writing, the
sum of One Million Eight Hundred Ten Thousand Dollars ($1,810,000), together
with interest thereon at the rate of 4.875% per annum to be paid in regular
amortized installments as follows: payment of Two Hundred Thirty Two Thousand
Nine Hundred Fifty Dollars ($232,950.00), on the First day of October, 2008, and
a like payment of Two Hundred Thirty Two Thousand Nine Hundred Fifty Dollars
($232,950.09) on each year thereafter through the First day of October, 2016,
and one payment of Two Hundred Thirty Three Thousand Three Hundred Fifty Six
Dollars and Thirty-three cents ($233,356.33), on the First day of October, 2017,
at which time the entire amount of principal and interest, if any, shall be due
and payable. Upon each of said payments, interest shall first be deducted and
the balance thereon applied towards principal.  Interest will be calculated
based on the date actual payment is received by the State.  The maker hereof
shall have full right of prepayment.

If default be made in the payment of any of said installments when due, the
holder of this note may, at his option, declare all unpaid indebtedness evidence
by this note immediately due and payable, and there upon the undersigned agrees
to pay all costs of collection, including attorney fees allowed by law, if any. 
Failure at any time to exercise such option when entitled to do so shall not
constitute a waiver of the right to exercise it later. The holder rearrange,
adjust,

1


--------------------------------------------------------------------------------


and extend the times and amounts of payments of interest and/or principal of
this note by agreement with the present or subsequent owner of the property
securing the same, without notice to our consent of and without releasing any
part liable thereon.

The maker, endorsers, sureties, and guarantors hereof hereby severally waive
presentment for payment, notice of nonpayment, protest and notice of protest and
the endorsers, sureties and guarantors hereof hereby severally consent that the
time of payment may be extended or this note renewed without notice to them and
without affecting their liability thereon.

BROOKINGS COUNTY REGIONAL RAILROAD AUTHORITY (LOANEE)

 

 

/s/ Donald Larson

 

 

 

 

 

 

 

SOUTH DAKOTA SOYBEAN PROCESSORS LLC (GUARANTOR)

 

 

/s/ Rodney Christianson

 

 

 

 

2


--------------------------------------------------------------------------------


ACKNOWLEDGED

STATE OF SOUTH DAKOTA)

 

:SS

COUNTY OF BROOKINGS

)

 

On this 27th day of February, 2007, before me, a Notary Public within and for
said County and State, personally appeared Don Larson, known to me to be the
person who executed the above document and acknowledged to me that he did sign
the foregoing document for the purposes herein stated.

 

 

NOTARY PUBLIC

(SEAL)

My Commission Expires: March 8, 2012

 

ACKNOWLEDGED

STATE OF SOUTH DAKOTA)

 

:SS

COUNTY OF BROOKINGS

)

 

On this 6tb day of March, 2007, before me, a Notary Public within and for said
County and State, personally appeared Rodney Christianson, known to me to be the
person who executed the above document and acknowledged to me that he did sign
the foregoing document for the purposes herein stated.

/s/ Beverly Kleinjan

 

NOTARY PUBLIC

(SEAL)

My Commission Expires: October 20, 2012

 

3


--------------------------------------------------------------------------------


RAILROAD TRUST FUND LOAN

AMORTIZATION SCHEDULE

BROOKINGS COUNTY REGIONAL

RAILROAD AUTHORITY LOAN

VOLGA, SD

CONTRACT #

AMORTIZATION SCHEDULE - ANNUAL INSTALLMENTS

LOAN AMOUNT

 

1,810,000

 

 

 

 

 

 

 

INTEREST RATE

 

4.875

%

 

 

 

 

 

 

TERM (YEARS)

 

10

 

 

 

 

 

 

 

INSTALLMENT AMOUNT

 

239,950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRINCIPAL

 

PAYMENT DATE

 

PRINCIPAL

 

INTEREST

 

TOTAL

 

BALANCE

 

 

 

 

 

 

 

 

 

 

 

10/02/2009

 

151,767.23

 

81,182.77

 

232,950.00

 

1,513,520.27

 

10/02/2010

 

159,165.89

 

73,784.11

 

232,950.00

 

1,354,354.38

 

10/02/2011

 

166,925.22

 

66,024.78

 

232,950.00

 

1,187,429.16

 

10/01/2012

 

175,062.83

 

57,887.17

 

232,950.00

 

1,012,366.33

 

10/02/2013

 

183,597.14

 

49,352.86

 

232,950.00

 

828,769.19

 

10/02/2014

 

192,547.50

 

40,402.50

 

232,950.00

 

636,221.69

 

10/02/2015

 

201,934.19

 

31,015.81

 

232,950.00

 

434,287.50

 

10/01/2016

 

211,778.48

 

21,171.52

 

232,950.00

 

222,509.02

 

10/02/2017

 

222,509.02

 

10,847.31

 

233,356.33

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

1,810,000.00

 

519,906.33

 

2,329,906.33

 

 

 

 

BROOKINGS CO RRA

601 4TH STREET STE 101

BROOKINGS, SD 57006


--------------------------------------------------------------------------------


GUARANTY

In consideration of the loan evidenced by the within note and for value
received, South Dakota Soybean Processors LLC, P0 Box 500, Volga, South Dakota,
57071-0500, guarantees the prompt payment to the State of South Dakota,
Department of Transportation, Office of Local Transportation Programs of the
liabilities and indebtedness of the maker of this promissory note up to the
amount of One Million Eight Hundred Ten Thousand Dollars ($1,810,000), plus any
interest accrued on that amount in accordance with the terms and conditions of
the note.

The liability of the undersigned under this guaranty shall be direct and not
conditional or contingent on the pursuit of any remedies against any maker or
indorser, or against any collateral held as security for the payment of the
note.

Notice of acceptance is waived. This shall be a continuing guaranty extending to
any notes given in extension or renewal of this note, notwithstanding that the
original note may have been surrendered, provided the liability of the
undersigned shall not be increased over the amount contained in the original
note plus accrued and unpaid interest.

Dated at Volga, Brookings County, South Dakota, on the 6th day of March, 2007.

South Dakota Soybean Processors, LLC

 

 

 

 

 

BY

/s/ Rodney Christianson

 

 

Its:

Chief Executive Officer

 

 

 

ACKNOWLEDGED

STATE OF South Dakota)

 

:SS

COUNTY OF Brookings

)

 

On this 6th day of  March 2007, before me, a Notary Public within and for said
County and State, personally appeared Rodney Christianson, known to me to be the
Chief Executive officer of South Dakota Soybean Processors LLC who executed the
above document and acknowledged to me that such Corporation did execute the
foregoing document for the purposes herein stated.

/s/ Beverly Kleinjan

 

NOTARY PUBLIC

(SEAL)

My Commission Expires: October 20, 2012

 


--------------------------------------------------------------------------------